IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE RICHARD ARJUN KAUL, MD,    : No. 120 MM 2021
                                 :
               Petitioner        :
                                 :
                                 :
          v.                     :
                                 :
                                 :
SUZANNE ZERBE, ADMINISTRATOR FOR :
PENNSYLVANIA MEDICAL BOARD/MARK :
B. WOODLAND, PRESIDENT OF        :
PENNSYLVANIA MEDICAL BOARD/SHANA :
WALTER, COUNSEL FOR PENNSYLVANIA :
MEDICAL BOARD,                   :
                                 :
               Respondents       :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.